Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the application filed 05.04.2020. Claims 1-20 are pending.
Oath/Declaration

3.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statement (IDS) dated 11.11.2020 is being considered by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

5.	Applicants’ claim for priority of US Application filed 02.07.2017 is acknowledged. The Examiner takes the US Application date of 02.07.2017 into consideration. 
Drawings

6. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

EDI purchase order transaction 850 ([00114]);
EDI Motor Carrier Load Tender transaction 204 ([00114]);
EDI motor carrier bill of lading transaction 211 ([00114]);
EDI transportation carrier shipment status message transaction 214 ([00114]);
EDI functional acknowledgment transaction 997 ([00114]);
EDI general request, response, or confirmation transaction 814 ([00116]);
EDI text message transaction 864 ([00116]-[00117]);
EDI invoice transaction 810 ([00118]);
EDI remittance advice transaction 820 ([00118]); and
EDI health care claim payment and remittance advice 835 ([00118]).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification

7.	The disclosure is objected to because of the following informalities:

[0041] ends in the middle of an unfinished sentence.  
Appropriate correction is required.
Claim Objections

8.	Claims 12, 13, and 17 objected to because of the following informalities:  
Claim 12 should read “sending an EDI invoice transaction” instead of  “sending EDI invoice transaction”
Claim 13 should read “sending an EDI remittance advice transaction” instead of  “sending EDI remittance advice transaction”
Claim 17 should read “send” instead of “sending”.

Appropriate correction is required.
Claim Rejections - 35 USC § 112

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 15 recite the limitations “determining which kind of participants are required” and “determining which specific participants will participate”. It is unclear how and why the participants are required and what the term encompasses. For example, “participants” could include only include surgical personnel in the invasive/operative procedure itself and the patient, or it could include medical or non-medical support personnel and entities. Similarly, it is also unclear what the participants are going to participate in. For example, they could be only participating in the surgical operation directly (i.e., as a surgeon or operating room medical personnel). Examiner is interpreting the “determining” steps to refer to medical personnel directly involved in the operative/invasive procedure and patients. 

Dependent claims 2-14 and 16-20 do not cure the deficiencies of claims 1 and 15 and are therefore rejected for the same rationale.  
Claim Rejections - 35 USC § 101

11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12. 	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites reviving a request for an invasive and/or operative procedure, determining who will be involved in that procedure, and communicating the operation to participants using EDI. Therefore, the claim as a whole recites “[a] method … for presenting invasive and/or operative procedure bundles” consisting of the “receiving”, “determining”, “determining”,  and “communicating” steps, which is an abstract idea because it is method of organizing human activity. “A method … for presenting invasive and/or operative procedure bundles” is considered method of organizing human activity because it consists of a commercial interaction for surgery between medical providers and patient customers.

This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements: “an electronic computing device” and “electronic data interchange (EDI)”.  As a whole, the additional elements individually or in combination do not integrate the exception into a practical application because the elements merely use a computer as a tool to perform an abstract idea and amount to “apply it” (see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements individually and in combination are merely using a computer as a tool to perform an abstract idea and amount to “apply it”. The additional element is merely applying the abstract idea of presenting operative and/or invasive procedures to users on an electronic computing device. Accordingly, claim 1 is ineligible.

Dependent claims 2-14 when separately considered with each dependent claim’s corresponding parent claims do not overcome the above analysis. Claims 2-14 are thereby considered to be ineligible.

Dependent claims 2-14 limit the abstract idea of claim 1 and further include additional elements of various types of EDI transactions. These EDI transactions are merely using a computer or electronic device to perform the abstract idea, and do not amount to a practical application or significantly more. Dependent claim 3 further limits the abstract idea with “instructions to an unmanned vehicle”. The claimed “instructions” are only being sent to another device, and, as claimed, do not necessarily control or include the unmanned delivery vehicle. The “instructions” function as merely using a computer to carry out instructions to perform the abstract idea, and, for similar reasons as above, do not amount to a practical application or significantly more. Dependent claim 14 includes “EDI payment instructions” which are merely using a computer to carry out instructions to perform the abstract idea, and, for similar reasons as above do not amount to a practical application or significantly more. Accordingly, claims 2-14 are ineligible.

Claims 15-20 are parallel in nature to claims 1-6. Claim 15 includes the additional elements “at least one processor” and “memory encoding instructions”, but these additional elements merely use a computer to perform the abstract idea and do amount to a practical application or significantly more. Accordingly claims 15-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above. 
Claim Rejections - 35 USC § 103

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 1 and 15 are rejected under 35 U.S.C. 103 as being anticipated by Krongrad (US 2015/0370997 A1) in view of Alameddine (US 2011/0251848 A1).

As per claim 1, Krongrad discloses: a method implemented on an electronic computing device for presenting invasive and/or operative procedure bundles ([0026]) comprising:

receiving a request for an invasive and/or operative procedure bundle, the request identifying an end user and one or more services requested by the end user (see [0050]-[0052] describing an end user searching for a procedure bundle that may be selected; see also [0030] describing an end user selecting a bundled procedure);

determining which specific participants will participate (see [0041] describing identifying medical personnel that may perform a selected procedure bundle; see also [0054] describing selecting a specific bundle including the specific medical personnel that will participate);


converting requests for the specific participants into electronic data interchange (EDI) transactions (see [0046] describing converting the individual resources needed for the procedure into a bundled pricing; see also [0060] and [0066] describing costs to the patient calculated and displayed using EDI transactions); and

communicating to the specific participants using the EDI transactions to define resource needs and deliver specifics (see [0054] describing displaying pricing and details to user electronically; see also [0107] describing a portal for the medical provider that allows the provider to access information about users who have requested procedures).

Krongrad does not explicitly disclose: determining which kind of participants are required. Alameddine teaches determining which kind of participants are required (see [0086] – [0089] disclosing a directory of physicians that may be searched by procedure or specialty to determine relevant kind of physicians). The determining which kind of participants are required for a medical procedure of Alameddine is applicable to the bundled invasive/operative procedures of Krongrad as they both share characteristics and capabilities, namely, they are directed to searching for medical professionals. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundled invasive/operative procedure of Krongrad to include determining the kind of participants in order to select specific participants, as taught by Alameddine. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Krongrad in order “to assist a patient with scheduling an appointment with a physician” ([0086]).

As discussed above, Krongrad in view of Alameddine disclose the limitations of claim 1. The system of claim 15 substantially mirrors the method of claim 1, and as such, the analysis from claim 1 applies to claim 15. Krongrad further discloses: system for presenting invasive and/or operative procedure bundles, the system comprising: at least one processor; and memory encoding instructions that, when executed by the at least one processor, causes the at least one processor to perform the method of claim 1 ([0005]). 

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Krongrad (US 2015/0370997 A1) in view of Alameddine (US 2011/0251848 A1) in further view of EDI 850 Purchase Order (available at ttp://web.archive.org/web/20130808125533/http://www.1edisource.com/learn-about-edi/transaction-sets/tset/850, web archive from 08/08/2013).

Krongrad further discloses: determining that a medical device is required (see [0043]-[0045] disclosing identifying equipment, medical devices, and implants, that are needed for a selected procedure and identifying vendors from which these can be obtained and transported from). Krongrad in view of Alameddine does not explicitly further disclose: sending a supply chain vendor an EDI purchase order transaction.

EDI 850 Purchase Order teaches sending a supply chain vendor an EDI purchase order transaction (see page 1 of EDI 850 Purchase Order, “The EDI 850 is a Purchase Order transaction set, used to place an order for goods or services”). The EDI purchase order of EDI 850 Purchase Order is applicable to the bundled invasive/operative procedures of Krongrad as they both share characteristics and capabilities, namely, they are directed to payment systems. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundled invasive/operative procedure of Krongrad to include an EDI purchase order, as taught by EDI 850 Purchase Order. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Krongrad in order “to provide for customary and established business and industry practice relative to the placement of purchase orders for goods and services” (page 2 of EDI 850 Purchase Order).

As per claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Krongrad (US 2015/0370997 A1) in view of Alameddine (US 2011/0251848 A1) in further view of EDI 850 Purchase Order (available at http://web.archive.org/web/20130808125533/http://www.1edisource.com/learn-about-edi/transaction-sets/tset/850, web archive from 08/08/2013) further in view of Hoareau (US 2016/0068265 A1).

Krongrad in view of Alameddine in further view of EDI 850 Purchase Order does not further disclose: sending delivery instructions to an unmanned vehicle of the supply chain vendor. Hoareau teaches sending delivery instructions to an unmanned vehicle of the supply chain vendor (see [0004] describing an unmanned aerial vehicle receiving instructions for package delivery from a pick up location to a delivery location). The sending of delivery instructions to an unmanned vehicle of Hoareau is applicable to the bundled invasive/operative procedures of Krongrad as they both share characteristics and capabilities, namely, they are directed to determining required resources and directing those resources to the location where they are required. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundled operative/invasive procedure of Krongrad to include sending instructions for delivery to an unmanned vehicle, as taught by Hoareau. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Krongrad in because “[t]he ability to transport goods to consumers by UAVs offers great value, e.g., in terms of reducing traffic congestion associated with ground trans port vehicles, as well as providing the ability to obtain access to areas in which delivery vehicles are limited” ([0003]).
	
As per claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Krongrad (US 2015/0370997 A1) in view of Alameddine (US 2011/0251848 A1) in further view of EDI 204 Motor Carrier Load Tender (available at http://web.archive.org/web/20130808083616/http:/www.1edisource.com/learn-about-edi/transaction-sets/tset/204#axzz6BtMEi1fl, web archive from 08/08/2013).

Krongrad further discloses: determining that a medical device is required (see [0043] - [0045] disclosing identifying equipment, medical devices, and implants, that are needed for a selected procedure and identifying vendors from which these can be obtained and transported from). Krongrad in view of Alameddine does not explicitly further disclose: sending a supply chain vendor an EDI Motor Carrier Load Tender transaction.

EDI 204 Motor Carrier Load Tender teaches sending a supply chain vendor an EDI Motor Carrier Load Tender transaction (see page 1 of EDI 204 Motor Carrier Load Tender, “This is used by shippers to tender an offer for a shipment to a full truckload motor carrier”). The EDI motor carrier load tender of EDI 204 Motor Carrier Load Tender is applicable to the bundled invasive/operative procedures of Krongrad as they both share characteristics and capabilities, namely, EDI 204 Motor Carrier Load Tender is directed to ensuring required goods are delivered and Krongrad is directed to supplying a service for which it requires goods to be delivered. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundled invasive/operative procedure of Krongrad to include an EDI motor carrier load tender, as taught by EDI 204 Motor Carrier Load Tender. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Krongrad in order “to allow shippers or other interested parties to offer (tender) a shipment to a full load (truckload) motor carrier including detailed scheduling, equipment requirements, commodities, and shipping instructions pertinent to a load tender.” (page 2 of EDI 204 Motor Carrier Load Tender). 

As per claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Krongrad (US 2015/0370997 A1) in view of Alameddine (US 2011/0251848 A1) in further view of Qureshi (US 2003/0014270 A1).

Krongrad further discloses: determining that a medical device is required (see [0043]-[0045] disclosing identifying equipment, medical devices, and implants, that are needed for a selected procedure and identifying vendors from which these can be obtained and transported from). Krongrad in view of Alameddine does not explicitly further disclose: sending a supply chain vendor an EDI motor carrier bill of lading transaction.

However, Qureshi teaches sending a supply chain vendor an EDI motor carrier bill of lading transaction (see [0053] describing data exchange for transactions including an electronic bill of lading provided to data exchange members; see also [0057] describing a supplier as a data exchange member; see also [0038]-[0039] describing data transactions as EDI, "[g]enerally, such data transactions will comprise a series of sets related to Electronic Data Interchange ("EDI") or other similar electronic commerce standards"). The EDI bill of lading of Qureshi is applicable to the bundled invasive/operative procedures of Krongrad as they both share characteristics and capabilities, namely, Qureshi is directed to ensuring required goods are delivered and Krongrad is directed to supplying a service for which it requires goods to be delivered. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundled invasive/operative procedure of Krongrad to include an EDI motor carrier load tender, as taught by Qureshi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Krongrad in order to perform business transactions electronically in a way that is easy to implement (see [0010]).

As per claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Krongrad (US 2015/0370997 A1) in view of Alameddine (US 2011/0251848 A1) in further view of Lundberg (US 7.996,328 B1).

Krongrad further discloses: determining that a medical device is required (see [0043]-[0045] disclosing identifying equipment, medical devices, and implants, that are needed for a selected procedure and identifying vendors from which these can be obtained and transported from). Krongrad in view of Alameddine does not explicitly further disclose: sending a supply chain vendor an EDI transportation carrier shipment status message transaction.

However, Lundberg teaches sending a supply chain vendor an EDI transportation carrier shipment status message transaction (see col. 4 ll. 44-64 describing provding the tracking number and status information of a shipment to a merchant). The shipment status message of Lundberg is applicable to the bundled invasive/operative procedures of Krongrad as they both share characteristics and capabilities, namely, Lundberg is directed to ensuring goods are delivered and Krongrad is directed to providing a service for which it requires goods delivered. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundled invasive/operative procedure of Krongrad to include sending a supply chain vendor an EDI transportation carrier shipment status message, as taught by Lundberg. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Krongrad in order to “provid[e] customers with estimates of the times of arrival of shipments” (col. 1, ll. 52-53). 

 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable by Krongrad (US 2015/0370997 A1) in view of Alameddine (US 2011/0251848 A1) in further view of EDI 997 Functional Acknowledgment (available at http://web.archive.org/web/20130808134121/http://www.1edisource.com/learn-about-edi/transaction-sets/tset/997, web archive from 08/08/2013).

Krongrad further discloses: determining that a medical device is required (see [0043]-[0045] disclosing identifying equipment, medical devices, and implants, that are needed for a selected procedure and identifying vendors from which these can be obtained and transported from). Krongrad in view of Alameddine does not explicitly further disclose: sending a supply chain vendor an EDI functional acknowledgment transaction.

However, EDI 997 Functional Acknowledgment teaches sending a supply chain vendor an EDI transportation carrier shipment status message transaction (see page 1, “[t]he EDI 997 transaction set, known as the Functional Acknowledgment or FA, is sent as a response to other EDI transactions received”). The EDI functional acknowledgement of EDI 997 Functional Acknowledgment is applicable to the bundled invasive/operative procedures of Krongrad as they both share characteristics and capabilities, namely, EDI 997 Functional Acknowledgment is directed to ensuring goods are delivered and Krongrad is directed to providing a service for which it requires goods delivered. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundled invasive/operative procedure of Krongrad to include an EDI functional acknowledgement, as taught by EDI 997 Functional Acknowledgment. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Krongrad in order to “to acknowledge that an EDI transaction, or a group of transactions, was received by the remote party” (page 1). 

As per claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Krongrad (US 2015/0370997 A1) in view of Alameddine (US 2011/0251848 A1) in further view of Palmer (US 2011/0166883 A1).

Krongrad in view of Alameddine does not explicitly further disclose: receiving an EDI general request, response, or confirmation transaction indicating procedure completion. 

However, Palmer teaches receiving an EDI general request, response, or confirmation transaction indicating procedure completion (see [0122] explaining a surgeon confirming a procedure is complete on an electronic medical record system). The EDI confirmation of procedure completion of Palmer is applicable to the bundled invasive/operative procedures of Krongrad as they both share characteristics and capabilities, namely, they are directed to communications on surgical procedures. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundled invasive/operative procedure of Krongrad to include an EDI confirmation of procedure completion, as taught by Palmer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Krongrad in order to “greatly simplify reimbursement for the healthcare provider” ([0122]).
As per claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable by Krongrad (US 2015/0370997 A1) in view of Alameddine (US 2011/0251848 A1) in further view of Zamer (US 2015/0310515 A1) further in view of Palmer (US 2011/0166883 A1).

Krongrad in view of Alameddine does not explicitly further disclose: receiving an EDI text message transaction indicating procedure completion. Zamer teaches receiving an EDI text message transaction (see [0046] of Zamer describing receiving a text message when a transaction has completed) and Palmer teaches a surgeon indicating procedure completion for purposes of facilitating transactions (see [0122] of palmer describing a surgeon indicating procedure completion on an electronic medical system to initiate reimbursement). The text message transaction of Zamer is applicable to the bundled invasive/operative procedures of Krongrad as they share characteristics and capabilities, namely, they are directed to communications for facilitating transactions. The indication of procedure completion of Palmer is applicable to the bundled invasive/operative procedures of Krongrad as they share characteristics and capabilities, namely, they are directed to communications for surgical procedures. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundled invasive/operative procedure of Krongrad to include a text message transaction, as taught by Zamer. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundled invasive/operative procedure of Krongrad to include a surgeon indicating procedure completion, as taught by Palmer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Krongrad in order to “greatly simplify reimbursement for the healthcare provider” (see [0122] of Palmer). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Krongrad in order to confirm successful completion of the surgery and subsequent transactions (see [0046] of Zamer describing receiving a text message when a transaction has completed; see also [0058] of Zamer describing including third-party applications including text messages to facilitate transactions). 

As per claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Krongrad (US 2015/0370997 A1) in view of Alameddine (US 2011/0251848 A1) in further view of EDI 810 Invoice (available at http://web.archive.org/web/20130808180300/http://www.1edisource.com/learn-about-edi/transaction-sets/tset/810, web archive from 08/08/2013).

Krongrad in view of Alameddine does not explicitly further disclose: sending an EDI invoice transaction to responsible payers. However, EDI 810 Invoice teaches sending an EDI invoice transaction to responsible payers (see page 1, “[t]he EDI 810 Invoice transaction set is the electronic version of the paper-based invoice document. It is typically sent in response to an EDI 850 Purchase Order as a request for payment once the goods have shipped or services are provided”). The EDI invoice of EDI 810 Invoice is applicable to the bundled invasive/operative procedures of Krongrad as they both share characteristics and capabilities, namely, EDI 810 Invoice is directed to ensuring goods are delivered and paid for while Krongrad is directed to providing a service for which it determines what resources are required. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundled invasive/operative procedure of Krongrad to include an EDI invoice, as taught by EDI 810 Invoice. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Krongrad in order to “to provide for customary and established business and industry practice relative to the billing for goods and services provided” (bottom of page 1). 

As per claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Krongrad (US 2015/0370997 A1) in view of Alameddine (US 2011/0251848 A1) in further view of EDI 820 Remittance Advice (available at http://web.archive.org/web/20130808125924/http://www.1edisource.com/learn-about-edi/transaction-sets/tset/820, web archive from 08/08/2013).

Krongrad in view of Alameddine does not explicitly further disclose: sending an EDI remittance advice transaction to communicate payment information to a service provider associated with the invasive and/or operative procedure bundle.

However, EDI 820 Remittance Advice teaches sending an EDI remittance advice transaction to communicate payment information to a service provider associated with the invasive and/or operative procedure bundle (see page 1, “[t]he X12 820 transaction set provides the EDI format for transmitting information relating to payments”). The EDI remittance advice of EDI 820 Remittance Advice is applicable to the bundled invasive/operative procedures of Krongrad as they both share characteristics and capabilities, namely, EDI 820 Remittance Advice is directed to providing payment information for transferred goods and Krongrad is directed to providing a service for which it requires goods delivered. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundled invasive/operative procedure of Krongrad to include an EDI remittance advice, as taught by EDI 820 Remittance Advice. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Krongrad in order to “allow[] the suppliers and health plans to reconcile payments they receive against invoices they have issued” (page 1).

As per claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Krongrad (US 2015/0370997 A1) in view of Alameddine (US 2011/0251848 A1) in further view of Thomas (US 2011/0276479 A1).

Krongrad in view of Alameddine does not explicitly further disclose: sending EDI payment instructions to a financial institution for paying a service provider associated with the invasive and/or operative procedure bundle.

However, Thomas teaches sending EDI payment instructions to a financial institution for paying a service provider associated with the invasive and/or operative procedure bundle (see [0013]-[0014] describing an electronic payment system where a payor may send instructions to their bank to pay another entity). The sending of EDI payment instructions to a financial institution of Thomas is applicable to the bundled invasive/operative procedures of Krongrad as they both share characteristics and capabilities, namely, Thomas is directed to paying for a service or goods and Krongrad is directed to providing a service for which it requires goods delivered. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundled invasive/operative procedure of Krongrad to include an EDI payment instructions, as taught by Thomas. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Krongrad in order to “to acknowledge that an EDI transaction, or a group of transactions, was received by the remote party” (page 1).
Conclusion

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 form has been reviewed and considered.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586. The examiner can normally be reached Monday - Friday.

18.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

19.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687


























/GA/Primary Examiner, Art Unit 3627